The trial court did not improperly penalize the defendant for exercising his right to trial by imposing a heavier sentence after trial than one offered during plea negotiations, nor did the court impose an excessive sentence. Although the sentence handed down by the trial court was the maximum allowable for the crime, it was not excessive in light of the defendant’s prior criminal record and the information set forth in his probation report (see, People v Suitte, 90 AD2d 80).
The defendant’s claim that the prosecutor’s admonition to the jury during summation was unfair is not preserved for appellate review (CPL 470.05 [2]). In any event, the comment was not unfair (see, People v Torres, 111 AD2d 885). Mollen, P. J., Mangano, Brown and Kunzeman, JJ., concur.